Church, Ch. J.
1. The motion in arrest of the judgment in this case, we think, must be overruled.
We differ in opinion whether the misconduct of the juror, asserted in the motion, was of that character and aggravation as should be adjudged a sufficient ground for a new trial. That it was a violation of the juror’s oath, and for other reasons, highly censurable, we believe. However this may be, we unite in the opinion, that the motion in arrest is insufficient, because it does not aver, that the defendant was ignorant of the misconduct of the juror while the cause was on trial before the jury. In the case of Pettibone v. Phelps, 13 Conn. R. 445. we decided, that such an averment was necessary, although the cause of exception to the verdict, did not exist before the jury was empanneled, but arose during the trial, as in this case. By that decision we are governed.
2. The motion for a new trial, on the ground that the verdict is against the evidence, and that the damages are excessive, has suggested difficulties; and we are sorry to say, in regard to it, that our opinions are not unanimous.
We know how difficult it is to understand the real truth, and the exact merits of a case, from a written report of it alone. The true character and force of verbal evidence, can *242only be known and felt, by seeing a witness on the stand, and hearing his testimony as given by himself. This truth will always suggest a caution to courts, when they are called Up0n to arrest a verdict, and grant a new trial, because such verdict is against evidence, and especially in a case like this, in which many witnesses have testified, and some of them probably under the influence of prejudices, or strong feeling, or conflicting interests, which cannot be detected in a written statement of the case.
Upon a careful examination of the testimony, as we have read it, and an application of it to the several averments and innuendoes in the declaration, a majority of us are of opinion, that the verdict has correctly determined the issue.
Most of the words alleged to have been spoken by the defendant, are such as charge the plaintiff with being a swindler, a cheat, and impute to him general dishonesty. These charges, we think, are very well justified by the proof in the case ; and if no more than these had been the import of any of the words, a verdict for the plaintiff should not be sustained. But other words were spoken, and a more serious charge was made.
Harris Griswold testified, that the defendant asked him, if the plaintiff was going into partnership with him in farming ? He said, “You had better look out for him, as he will cheat you, if he can. He has swindled me out of two thousand dollars, clean cash, and he is a damned thief, and I am going to show him up.’’ I asked the defendant, if he could prove it, and he said, “ I will, if I have to rake hell for it.” Here is a strong and unexplained charge of theft&emdash;a felony ; and no fact or circumstance was stated or alluded to, by the speaker, from which the witness could infer any thing less than a positive charge of theft. This being so, the plaintiff had a right to claim a verdict in his favour, unless the defendant had proved this charge to be true. We think the defendant failed to justify, in this part of his defence.
The only evidence, as we suppose, upon which the defendant relied to prove the plaintiff to have been guilty of the crime of theft, is, that derived from the testimony of Stiles D. Sperry and L. W. Sperry. The plaintiff had been a clerk in their store, before his connexion in business with the defendant. The Sperrys had suspected the plaintiff of purloining *243small sums of money from the chance drawer in the store, and yet they retainded him in their service. On a certain oc casion a three dollar bank bill, marked, was missed from the drawer, and if it was taken improperly by any body, it was in the day time, when the store was open, and the resort of numerous customers. Whether this bank bill was taken by the plaintiff, or was paid out in the course of business, or was purloined by a stranger, these witnesses did not know. Nothing was said to the plaintiff on the subject, and no opportunity of explanation was given to him. This evidence, we think, falls quite short of proving a theft&emdash;it hardly justifies a reasonable suspicion of theft.
3. The plaintiff was therefore entitled to recover damages, to some extent. To determine the amount of damages, was entirely within the power and province of the jury. They assessed them at eight hundred dollars ; and it is now claimed that they are excessive.
That the defendant had just occasion for believing the plaintiff to be a very dishonest man, we have already said ; and therefore, we regret that the jury should have considered him as deserving so large a sum of damages. But, when called upon to interfere with the differing estimate of the jury, we ought to be able to point to something definite of which we can speak, before we disregard their verdict. It has been said, that verdicts in actions of slander and libel, have never been set aside for excessive damages. We have not looked through the history of the law of these actions to see if this be so. We do not know why they should furnish an exception to the exercise of a power over verdicts, which has been recognized in all other cases. We admit, that where damages are merely discretionary, courts, on the trial of causes, should not interfere, either to enhance or reduce them, without very obvious reasons ; and such reasons frequently exist. If the disproportion between the injury and the damages be so great as to indicate passion, prejudice, or corruption of the jury&emdash;if by mistake or otherwise, the jury have been misled by irrelevant matter, or have disregarded or misapprehended some rule of law; and thus have made an extravagant assessment of damages ; in such cases, as well as others which may well be conceived, it would be the duty of the court to put *244itS hand upon the injustice. But we have no such reasons, in the present case.
This cause, as appears from the record, had been long pending in court; the expenses incurred by the plaintiff had been unusually great; and much of the sum allowed as damages, will be required to pay them. If the jury intended an indemnity to the plaintiff, they have not greatly erred. And so, if they believed that the defendant had been unnecessarily severe in his charges against the plaintiff, and had proceeded beyond the reasonable limits of just complaint, impelled by motives of revenge, they might well enough think of this, in fixing the amount of damages.
Another consideration has had weight with us. The jury, upon the first consideration of the case, assessed the plaintiff’s damages at eleven hundred dollars. From this, the judge at the circuit entirely dissented, and returned them to a second consideration. In doing this, he expressed his own views, and urged reasons upon the jury against so large an amount of damages. In their final action upon the case, we must suppose, the jury acted under the influence of such views and reasons as the court had suggested. They must have considered the case calmly, and the result was, a verdict for eight hundred dollars. After this, we ought to hesitate much before we consent to disturb a verdict thus deliberately and dispassionately rendered ; and a majority of the court do not think themselves justified in doing it, and therefore, cannot consent to grant a new trial, for any of the causes alleged.
In this opinion, Stores and Hinman, Js. concurred.
Waite and Ellsworth, Js. were of opinion, that the evidence detailed in the motion, if it did not entirely justify the speaking of the words, showed the conduct of the plaintiff to have been such as to preclude him from recovering any thing more than mere nominal damages.
New trial not to be granted.